Exhibit 10.1

December 11th, 2014

Rodney O. Martin, Jr.

Voya Financial, Inc.

230 Park Avenue

13th Floor

New York, N.Y. 10169

Re: Employment Agreement

Dear Rod:

This is your EMPLOYMENT AGREEMENT, dated as of December 11th, 2014 (the
“Agreement”) with Voya Financial, Inc., a Delaware corporation (the “Company”).
It sets forth the terms of your employment with the Company and its subsidiaries
from time to time and replaces and supersedes in its entirety your Amended and
Restated Employment Agreement, dated July 25, 2013, with ING U.S., Inc., and ING
North America Insurance Corporation (the “Prior Agreement”) other than
Section 3(c) of the Prior Agreement and such other Sections and Sub-Sections of
the Prior Agreement as are necessary to give effect to Sections 3(c) (including,
but not limited to, Section 3(f) and the definition of “Cause” in
Section 5(d)(1) and “Good Reason” in Section 5(e)(1)), which will continue in
full force and effect in accordance with its terms; provided however, that,
solely for purposes of Sections 3(c), 3(f) and 5(g) of the Prior Agreement,
execution of this Agreement will be deemed an extension of the Prior Agreement
through December 31, 2016.

1. Your Positions, Performance and Other Activities

(a) Positions. During the Term (as defined herein), you will be employed in the
position of Chief Executive Officer of the Company and serve as the Chairman of
the Board of Directors of the Company (the “Board”).

(b) Authority, Responsibilities and Reporting. You will have the authority,
responsibilities and reporting relationships that correspond to your position as
the senior-most executive officer of the Company. Also, you will have any
particular authority, responsibilities and reporting relationships consistent
with your position that the Board may assign or delegate to you from time to
time.

(c) Performance. During your employment, you will devote your entire business
time, attention and efforts to the responsibilities of your employment under
this Agreement and will use good faith efforts to discharge your
responsibilities to the best of your ability. However, you will be permitted to
do the activities stated in Section 1(e).

(d) Place of Employment. Your place of employment will be New York, New York,
unless mutually agreed by the parties. The Company may, however, require you to
travel on business to an extent consistent with your position.

(e) Other Activities. During your employment, you will not render any business,
commercial or professional services to any entity that is not a member of the
group comprised of the Company and its affiliates (together, the “Group”).
However, you may:

(1) serve on a for-profit corporate board;

(2) serve on civic or charitable boards; and

(3) manage personal investments;



--------------------------------------------------------------------------------

as long as (A) your activities described in clauses (1), (2) and (3) above do
not (individually or in the aggregate) interfere with your performance of the
responsibilities of your employment under this Agreement and (B) any service on
a for-profit corporate board is subject to pre-approval by the Board or as
delegated by the Board to one of its committees, which is not to be unreasonably
withheld based on the facts and circumstances at the time.

2. Term

The term of your employment under this Agreement shall commence on the date set
forth above (your “Effective Date”) and, unless terminated earlier as provided
in Section 5 of this Agreement, end on December 31, 2018 (the “Term”); provided,
however, that, prior to July 1, 2018, you and the Company may mutually agree to
extend the Term by an additional year to December 31, 2019. Notwithstanding
anything herein to the contrary, in the event that you and the Company agree
that this Agreement shall expire as of the end of the Term, such expiration
shall not constitute a termination by the Company without Cause or by you for
Good Reason. References in this Agreement to “your employment” are to your
employment under this Agreement during the Term.

3. Your Compensation

(a) Base Salary. During your employment, you will receive an annual base salary
(your “Salary”) in an amount not less than $1,000,000, payable semi-monthly in
accordance with the Company’s regular payroll practices.

(b) Incentive Compensation Plan. During your employment, starting with fiscal
year 2015, you will be eligible to participate in the Incentive Compensation
Plan (as it may be amended from time to time, the “ICP”) for each fiscal year of
the Company beginning during your employment. Your target bonus opportunity
under the ICP will be equal to 200% of your Salary (“ICP Target Opportunity”)
with any actual award (higher or lower) determined by the Compensation and
Benefits Committee of the Board (the “Committee”) based on the Company’s actual
performance, subject to the terms and conditions of the ICP. Your ICP awards
shall be subject to terms and conditions no less favorable than those applicable
to other senior executive officers of the Company with respect to their annual
incentive award opportunities.

(c) Long-Term Incentive Plans. During your employment, starting in fiscal year
2015, you will be eligible to receive a long-term incentive award opportunity in
each fiscal year of the Company beginning during your employment (which initial
grant shall be made no later than such date in calendar year 2015 when long-term
incentive award grants are made to other senior executive officers), with a
target value equal to $5,500,000 (“Target LTI Opportunity”) with any actual
award (higher or lower) determined by the Committee based on the Company’s
actual performance, subject to the terms and conditions of the applicable
long-term incentive plan of the Company under which such awards are granted and
with the form(s) of the award (e.g., performance units, restricted stock units,
options or other awards) and performance metrics to be determined by the
Committee in its discretion.

(d) Benefit Plans. During your employment, you will be entitled to participate
in each of the Company’s employee benefit and welfare plans, including plans
providing retirement benefits or medical, dental, hospitalization, life or
disability insurance, on a basis that is at least as favorable as that provided
to other senior executives of the Company generally.

4. Other Employee Benefit Provisions.

(a) Paid Time-Off (PTO) Bank. You will be entitled to an annual PTO Bank on a
basis that is at least as favorable as that provided to other senior executive
officers of the Company generally. The PTO Bank can be used for absences for
vacation, personal time, family illness and individual sick days.

(b) Business Expenses. You will be reimbursed for all reasonable business and
entertainment expenses incurred by you in performing the responsibilities of
your employment under this Agreement, subject to the Company’s normal
reimbursement policy for its senior executives generally.

(c) Indemnification. To the fullest extent permitted by law, the Company will
indemnify you against any actual or threatened action, suit or proceeding,
whether civil, criminal, administrative or investigative, arising by

 

2



--------------------------------------------------------------------------------

reason of your status as a director, officer, employee and/or agent of the
Company or any of its affiliates during your employment. In addition, to the
fullest extent permitted by law, the Company will pay or reimburse any expenses,
including reasonable attorney’s fees, you incur in investigating and defending
any actual or threatened action, suit or proceeding for which you may be
entitled to indemnification under this Section 4(c). However, you agree to repay
any expenses paid or reimbursed by the Company if it is ultimately determined
that you are not legally entitled to be indemnified by the Company. If the
Company’s ability to make any payment contemplated by this Section 4(c) depends
on an investigation or determination by the Board (or the board of directors of
any past, present or future affiliate of the Company), at your request the
Company will use its best efforts to cause the investigation to be made (at the
Company’s expense) and to have the Board (or such other board) reach a
determination as soon as reasonably possible. The indemnification and payment or
reimbursement of expenses provided by the Company pursuant to this Agreement
shall not be deemed exclusive of any other rights to which you may be entitled
under any officers’ and directors’ liability insurance policies, agreements, the
Company’s articles of incorporation, charter or bylaws, or other laws (common or
statutory), as to your action as a director, officer, employee and/or agent of
the Company or any past, present or future affiliate.

(d) SERP. You and the Company agree that, for purposes of Section 5 (Forfeiture
of Benefits) of the Company’s Supplemental Executive Retirement Plan (Amended
and Restated December 2011), you will only be considered to have “engage[d] in
competition with the Company” if you breach your obligations under Section 7(d)
of this Agreement.

(e) Equity Awards. You and the Company agree that, with respect to any equity
awards granted to you by the Company after the Effective Date:

(i) To the extent any form of award agreement adopted by the Company contains
post-employment restrictive covenants (such as, by way of example only, those
contained in Section 8.1 of the 2014 Award Agreement under the Company’s 2013
Omnibus Employee Incentive Plan (the “2014 Award Agreement”)), your award
agreement for awards granted after the Effective Date will reference Section 7
of this Agreement in lieu of those post-employment restrictive covenants and, in
any event, Section 7 of this Agreement shall supersede any provisions in such
award agreement made after the Effective Date that is in conflict with
Section 7.

(ii) To the extent any form of award agreement adopted by the Company contains
provisions for adjustment or cancellation of outstanding awards (such as, by way
of example only, the hold back provisions contained in Section 4.2 of the 2014
Award Agreement), your award agreement for awards granted after the Effective
Date will provide that such actions shall be authorized only in the event of
conduct or acts triggering the claw back of awards (such as, by way of example
only, those provisions contained in Section 4.1 of the 2014 Award Agreement) set
forth in such award agreement; provided that such awards granted after the
Effective Date shall also be subject to any executive recoupment policy adopted
by the Company in compliance with law, regulations or stock exchange listing
conditions.

5. Early Termination of Your Employment.

(a) No Reason Required. You or the Company may terminate your employment early
at any time for any reason, or for no reason, subject to compliance with
Section 5(b) of this Agreement. This includes early termination by the Company
with or without Cause (as defined below) and early termination by you for Good
Reason (as defined below) or any other reason.

(b) Advance Notice Required. To terminate your employment before the end of the
Term (as may be extended for one year by mutual consent of the parties as set
forth in Section 2 of this Agreement), either you or the Company must provide
notice to the other (a “Termination Notice”). You and the Company agree to
provide 90 days’ advance Termination Notice of any early termination, unless
your employment is terminated by the Company for Cause or because of your
Disability (as defined below) or death. The Company may elect to place you on
paid leave for all or part of the advance notice period.

(c) Termination Date. The effective date of early termination of your employment
will be:

(1) 90 days after Termination Notice is given, unless your employment is
terminated by the Company for Cause or by your Disability or death,

 

3



--------------------------------------------------------------------------------

(2) the time Termination Notice is given, if your employment is terminated by
the Company for Cause, although the Company may provide a later effective date
in the Termination Notice,

(3) 30 days after Termination Notice is given, if your employment is terminated
because of your Disability, or

(4) the time of your death, if your employment is terminated because of your
death.

(d) Termination by the Company for Cause.

(1) “Cause” means any of the following:

(A) Your willful failure to perform substantially your responsibilities to the
Company under this Agreement, after written demand for substantial performance
has been given by the Board that specifically identifies how you have not
substantially performed your responsibilities. Cause does not, however, include
failure resulting from your incapacity due to mental or physical illness or
injury or from any permitted leave required by law or any failure after the
Company gives Termination Notice other than for Cause or Disability.

(B) Your engagement in illegal conduct or in gross negligence or willful
misconduct, in any case, that is materially and demonstrably injurious to the
Company.

(C) Your material breach of any provision of Section 7.

For purposes of this definition, no act or failure to act on your part shall be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that the action or omission was in the best
interests of the Company. Any act or omission by you based on authority given
pursuant to a resolution duly adopted by the Board or on the advice of counsel
for the Company will be deemed made in good faith and in the best interests of
the Company. Your employment may only be terminated for Cause by a duly adopted
resolution of the Board.

(2) To terminate your employment for Cause, all of the following must be
satisfied:

(A) The Company must give you notice and a 30-day period to cure the first event
constituting Cause. (For the avoidance of doubt, neither subsection (A) nor
(B) above requires the Company to give you more than one cure-opportunity during
your employment.)

(B) The Company must provide you with a Termination Notice that (i) states that
you are being terminated for Cause, (ii) indicates the subsection above that the
Company is relying on, and (iii) provides reasonable detail of the facts
providing the basis for that reliance. (The failure to include any fact in a
Termination Notice that contributes to a showing of Cause does not preclude the
Company from asserting that fact in enforcing its rights under this Agreement.)

(C) The Company must provide you with a right to be heard by the Committee.

(D) In the event such termination occurs after a “Change in Control” (as defined
in the Voya Financial, Inc. 2014 Employee Omnibus Incentive Plan, as it may be
amended from time to time), the decision to terminate your employment for Cause
must be approved by two-thirds of the members of the board of directors of the
ultimate parent company of the Company following the Change in Control.

 

4



--------------------------------------------------------------------------------

(e) Termination by you for Good Reason.

(1) “Good Reason” means a material breach by the Company or by the Board of
their obligations to you under this Agreement, including but not limited to:

(A) a reduction in your Salary, ICP Target Opportunity, or Target LTI
Opportunity or any failure to pay compensation or other amounts due under the
Agreement;

(B) failure to nominate you to serve on the Board and maintain you in the
positions contemplated by Section 1(a), or any material reduction or other
materially adverse action related to your authority, responsibilities or duties,
or assignment of duties inconsistent with those contemplated by Sections 1(a)
and (b);

(C) the relocation of your principal office more than 50 miles from the New York
City metropolitan area; or

(D) following a Change in Control only, no longer being Chief Executive Officer
and Chairman of a publicly-traded entity.

(2) To terminate your employment for “Good Reason,” both of the following must
be satisfied:

(A) You must give the Company written notice of your intent to terminate your
employment for Good Reason within 30 days after your knowledge of the occurrence
of the breach constituting Good Reason and give the Company a 30-day cure period
in which to cure such breach.

(B) You must provide the Company with a Termination Notice that (i) states that
you are terminating your employment for Good Reason and (ii) provides reasonable
detail of the facts providing the basis for your Good Reason termination. (The
failure to include any fact in a Termination Notice that contributes to a
showing of Good Reason does not preclude you from asserting that fact in
enforcing your rights under this Agreement.)

(f) Termination on Disability or Death.

(1) The term “Disability” has the same meaning as set forth in the Company’s
long-term disability plan. If the Company determines in good faith that your
Disability has occurred, it may give you Termination Notice. If within 30 days
following the Termination Notice you do not return to full-time performance of
your responsibilities, your employment will terminate. If you do return to
full-time performance in that 30-day period, the Termination Notice will be
cancelled for all purposes of this Agreement.

(2) Your employment will terminate automatically on your death.

6. The Company’s Obligations in Connection With Your Termination

(a) General Effect. On termination in accordance with Section 5 of this
Agreement, your employment will end and the Company will have no further
obligations to you under this Agreement, except as provided in this Section 6.
The payments and benefits as provided in this Section 6 will not affect your
rights under any other agreement you may have with the Company at the end of
your employment (except as this Section 6 specifically states) including,
without limitation, under Section 3(c) of the Prior Agreement.

(b) For Cause. If the Company terminates your employment for Cause prior to the
end of the Term:

 

5



--------------------------------------------------------------------------------

(1) The Company will pay you (A) your unpaid Salary through the end of your
employment, (B) your Salary for any accrued PTO that you have not taken through
the end of your employment, (C) any accrued expense reimbursements or other
accrued vested cash entitlements through the end of your employment and (D) any
earned but unpaid award under the ICP for a fiscal year ending before the end of
your employment (together, your “Accrued Compensation”).

(2) The Company will timely pay you any amounts and provide you any benefits
that are required, or to which you are entitled, under any plan, contract or
arrangement of the Company other than those described in this Agreement
(including any unpaid deferred compensation and other cash or in kind
compensation accrued by you through the end of your employment (e.g., 401(k)
matching contributions, deferred compensation spillover contributions)) in
accordance with the existing terms and conditions of, and to the extent and at
the times provided for in, the applicable plan, contract or arrangement
(together, the “Other Benefits”).

(c) By you for other than Good Reason. If you voluntarily terminate your
employment for other than Good Reason prior to the end of the Term:

(1) The Company will pay you your Accrued Compensation and will provide you with
the Other Benefits.

(2) Subject to Section 6(g) below:

(A) If your employment terminates on or prior to December 31, 2016, during the
two-year period immediately following your termination of employment, each
outstanding unvested restricted stock unit or performance share unit (and any
other equity awards) granted following the Effective Date and held by you will
continue to vest and be settled and shares or the equivalent (as the case may
be) delivered (and in the case of stock options vest and become exercisable) on
the scheduled dates set forth in the agreements evidencing such awards without
regard to any provisions regarding the effect of a termination of employment on
such awards but otherwise subject to the terms and conditions set forth therein;
provided that on the second anniversary of the date of the termination of your
employment, each outstanding award will expire and you will have no further
rights thereunder (other than rights with respect to settlement, share delivery
and/or exercise of vested awards).

(B) If your employment terminates on or after January 1, 2017, following your
termination of employment, each outstanding unvested restricted stock units or
performance share units (and any other equity awards) granted following the
Effective Date and held by you will continue to vest and be settled (in whole or
in part) and shares delivered (and in the case of stock options vest and become
exercisable) on the scheduled dates set forth in the agreements evidencing such
awards without regard to any provisions regarding the effect of a termination of
employment on such awards but otherwise subject to the terms and conditions set
forth therein; provided, that, the portion of each such award that will vest and
be settled (and in the case of stock options vest and become exercisable) on
such scheduled date will be equal to the product determined by multiplying
(i) the shares that otherwise would have been vested (and/or become exercisable)
on the original scheduled vesting date(s) by (ii) a fraction the numerator of
which is the sum of (x) the number of full and partial months which have elapsed
from the grant date of the award to the date of the termination of your
employment and (y) 24 months (provided the sum of (x) and (y) may not exceed the
total number of months during the original vesting period under the award) and
the denominator of which is the total number of months during the original
vesting period under the award. On the date of the termination of your
employment, any remaining portion of such awards will expire and you will have
no further rights thereunder (other than rights with respect to settlement
and/or exercise of vested awards).

This Section 6(c)(2) shall not apply to awards granted prior to the Effective
Date (which shall continue to be subject to their terms) and the parties agree
that if an equity-based award not referenced in paragraphs (A) and (B) above is
granted to you, you and the Company shall use the premises set forth in
paragraphs (A) and (B) above to treat such awards in a substantially equivalent
manner. Furthermore, solely for the avoidance of doubt, the parties agree that
the examples of determination of the vesting of

 

6



--------------------------------------------------------------------------------

equity-based awards attached as Annex I to this Agreement reflect the intended
application of this Section 6(c)(2), and this Agreement shall not be interpreted
in any manner that would be inconsistent with those examples.

(d) Without Cause or by you for Good Reason Prior to a Change in Control.
Subject to Section 6(g) below, if, during the Term, the Company terminates your
employment without Cause or you terminate your employment for Good Reason:

(1) The Company will pay you your Accrued Compensation and will provide you with
the Other Benefits.

(2) The Company will pay you your Pro-Rata ICP Award. Your “Pro-Rata ICP Award”
means your award under the ICP for the fiscal year of the Company during which
Termination Notice is given, determined as set forth in Section 3(b) of this
Agreement, multiplied by a fraction the numerator of which is the number of days
of your employment since the fiscal year ending before Termination Notice is
given and the denominator of which is 365.

(3) The Company will pay you a lump sum severance payment in an amount equal to
(A) your Salary plus your ICP Award Opportunity (not taking into account any
reductions to those amounts which would constitute Good Reason) multiplied by
(B) two (2).

(4) If you elect continuation coverage under the Company’s group health plan(s)
pursuant to Section 4980B of the Internal Revenue Code of 1986, as amended
(“COBRA”), the Company will reimburse you for your premiums for 18 months.

(5) Any restricted stock units, performance share units, restricted stock, stock
options or any other equity-based awards granted to you after the Effective Date
will continue to be vested and settled and shares delivered (or be exercisable)
on the scheduled dates set forth in the agreements evidencing such awards
without regard to any provisions regarding the effect of a termination of
employment on such awards but otherwise subject to the terms and conditions set
forth therein.

(e) Without Cause or by you for Good Reason Within Two Years Following a Change
in Control. Subject to Section 6(g) and 6(i) below, if, during the Term, the
Company terminates your employment without Cause or you terminate your
employment for Good Reason within two (2) years following a Change in Control:

(1) The Company will pay you your Accrued Compensation and will provide you with
the Other Benefits.

(2) The Company will pay you your CIC Pro-Rata ICP Award. Your “CIC Pro-Rata ICP
Award” will be equal to your ICP Award Opportunity multiplied by a fraction the
numerator of which is the number of days of your employment since the fiscal
year ending before Termination Notice and the denominator of which is 365.

(3) The Company will pay you a lump sum severance payment in an amount equal to
(A) your Salary plus your ICP Award Opportunity (not taking into account any
reductions to those amounts which would constitute Good Reason) multiplied by
(B) two (2).

(4) If you elect continuation coverage under the Company’s group health plan(s)
pursuant to Section 4980B of the Internal Revenue Code of 1986, as amended (
“COBRA”), the Company will reimburse you for your premiums for 18 months, on a
monthly basis within 30 days following your payment of such premium.

(5) Any restricted stock units, performance share units, restricted stock, stock
options or any other equity-based awards granted to you after the Effective Date
will continue to be vested and settled and shares delivered (or be exercisable)
on the scheduled dates set forth in the agreements evidencing such awards
without regard to any provisions regarding the effect of a termination of
employment on

 

7



--------------------------------------------------------------------------------

such awards but otherwise subject to the terms and conditions set forth therein;
provided, however, to the extent such treatment would not cause a violation of
Section 409A of the Code (as defined below), if the award agreement for any
outstanding restricted stock unit, performance share unit or other equity-based
award granted to you after the Effective Date provides for any accelerated
vesting or settlement, to the extent applicable to you, such provisions will
supersede the vesting and settlement timing set forth in this Section 6(e)(5).

(f) For Your Disability or Death. If, during your employment, your employment
terminates as a result of your death or Disability:

(1) The Company will pay your Accrued Compensation and will provide you with the
Other Benefits.

(2) The Company will pay you and/or your estate your Pro-Rata ICP Award.

(3) Equity-based awards shall be treated pursuant to the terms of their
respective award agreements.

(g) Condition. The Company will not be required to make the payments and provide
the benefits stated in Section 6(c)(2), 6(d)(2)-(5) or 6(e)(2)-(5) of this
Agreement nor, in the event of a termination of your employment by the Company
without Cause or by you for Good Reason, in Section 3(c) of the Prior Agreement,
unless you execute and deliver to the Company an agreement releasing the Company
and its affiliates from all liability (other than the payments and benefits
contemplated by this Agreement) no later than twenty-one (21) days following
your receipt of such release agreement and have not revoked such release during
any applicable revocation period. This release agreement will be substantially
in the form attached as Annex A to this Agreement and will be provided to you no
later than seven (7) days following your date of termination; provided, however,
that if your termination of employment occurs within two (2) years following a
Change in Control, your obligation under this Section 6(g) will be subject to
the Company’s execution and delivery to you of an agreement (substantially in
the form attached as Annex B to this Agreement) releasing you from all liability
(other than the post-employment obligations contemplated by this Agreement) no
later than the end of any revocation period applicable to your release agreement
in respect of the Company and its affiliates, and if, as a result of the
Company’s failure to execute and deliver to you an agreement substantially in
the form of Annex B, such obligation on your part is not triggered, you shall
receive the payments and benefits stated in Section 6(e)(2)-(5) of this
Agreement at the time(s) provided in Section 6(h) of this Agreement
notwithstanding your failure to deliver a release agreement or your revocation
of such release agreement.

(h) Timing and Payment. Provided you have timely delivered the release described
in Section 6(g) and have not revoked such release during any applicable
revocation period and you are in compliance with Section 7 of this Agreement,
(i) the cash severance payment set forth in Section 6(d)(3) or Section 6(e)(3),
as applicable, will be paid in a lump sum on the fortieth (40th) day after your
date of termination of employment, (ii) the Pro-Rata ICP Award will be paid
pursuant to Section 6(d)(2) as soon as practicable following determination by
the Company of achievement of the applicable performance goals, provided that,
in any event any such Pro-Rata ICP Award shall be paid no later than 30 days
following such determination or at the same time as other employees are paid
under the ICP if earlier, (iii) the CIC Pro-Rata ICP Award shall be paid
pursuant to Section 6(e)(2) in a lump sum on the fortieth (40th) day after your
date of termination of employment, (iv) the Transaction Incentive Award amounts
described in Section 3(c) of the Prior Agreement payable on termination as
provided in the Prior Agreement (subject to the release described in
Section 6(g) of this Agreement, not the release included in the Prior Agreement)
will be paid in a lump sum on the fortieth (40th) day after your date of
termination of employment and (v) restricted stock units, performance share
units or other equity awards granted after the Effective Date will be settled as
set forth in Section 6(c)(2), 6(d)(5) or 6(e)(5), as applicable. However, any
deferred compensation owed you, as well as any Other Benefits will be paid
and/or provided as stated in the applicable plan. The Accrued Compensation shall
be paid within thirty (30) days following your date of termination of employment
or, in respect of any earned but unpaid award under the ICP for a fiscal year
ending before the end of your employment at the same time as other employees are
paid under the ICP.

 

8



--------------------------------------------------------------------------------

(i) Tax Provision. Notwithstanding anything herein to the contrary, in the event
that an independent, nationally recognized, accounting firm which shall be
designated by the Company with your written consent (which consent shall not be
unreasonably withheld) (the “Accounting Firm”) shall determine that any payment
or distribution of any type to or for the your benefit made by the Company, by
any of its affiliates, by any person who acquires ownership or effective control
or ownership of a substantial portion of the Company’s assets (within the
meaning of Section 280G of the Code and the regulations thereunder) or by any
affiliate of such person, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise
(collectively, the “Total Payments”), would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) or
any interest or penalties with respect to such excise tax (such excise tax,
together with any such interest or penalties, are collectively referred to as
the “Excise Tax”), then the Accounting Firm shall determine whether such
payments or distributions or benefits shall be reduced to such lesser amount as
would result in no portion of such payments or distributions or benefits being
subject to the Excise Tax. Such reduction shall occur if and only to the extent
that it would result in you retaining a larger amount, on an after-tax basis
(taking into account federal, state and local income taxes, employment, social
security and Medicare taxes, the imposition of the Excise Tax and all other
taxes, determined by applying the highest marginal rate under Section 1 of the
Code and under state and local laws which applied (or is likely to apply) to
your taxable income for the tax year in which the transaction which causes the
application of Section 280G of the Code occurs, or such other rate(s) as the
Accounting Firm determines to be likely to apply to you in the relevant tax
year(s) in which any of the Total Payments is expected to be made) than if you
received all of the Total Payments. If the Accounting Firm determines that you
would not retain a larger amount on an after-tax basis if the Total Payments
were so reduced, then you shall retain all of the Total Payments. If the Total
Payments are to be reduced, the reduction shall occur in the following order:
(1) reduction of cash payments for which the full amount is treated as a
“parachute payment” (as defined under Section 280G of the Code and the
regulations thereunder); (2) cancellation of accelerated vesting (or, if
necessary, payment) of cash awards for which the full amount is not treated as a
parachute payment; (3) reduction of any continued employee benefits; and
(4) cancellation or reduction of any accelerated vesting of equity awards. In
selecting the equity awards (if any) for which vesting will be cancelled or
reduced under clause (4) of the preceding sentence, awards shall be selected in
a manner that maximizes the after-tax aggregate amount of reduced Total Payments
provided to you, provided that if (and only if) necessary in order to avoid the
imposition of an additional tax under Section 409A of the Code (as defined
below), awards instead shall be selected in the reverse order of the date of
grant. If two or more equity awards are granted on the same date, each award
will be reduced on a pro-rata basis. You and the Company shall furnish such
documentation and documents as may be necessary for the Accounting Firm to
perform the requisite Section 280G of the Code computations and analysis, and
the Accounting Firm shall provide a written report of its determinations,
hereunder, including detailed supporting calculations. If the Accounting Firm
determines that aggregate Total Payments should be reduced as described above,
it shall promptly notify you and the Company to that effect. In the absence of
manifest error, all determinations made by the Accounting Firm under this
Section 6(i) shall be binding on you and the Company and shall be made as soon
as reasonably practicable and in no event later than fifteen (15) days following
the later of your date of termination of employment or the date of the
transaction which causes the application of Section 280G of the Code. The
Company shall bear all costs, fees and expenses of the Accounting Firm.

To the extent requested by you, the Company shall cooperate with you in good
faith in valuing, and the Accounting Firm shall take into account the value of,
services to be provided by you (including your agreeing to refrain from
performing services pursuant to a covenant not to compete) before, on or after
the date of the transaction which causes the application of Section 280G of the
Code such that payments in respect of such services may be considered to be
“reasonable compensation” within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of
the final regulations under Section 280G of the Code and/or exempt from the
definition of the term “parachute payment” within the meaning of Q&A-2(a) of
such final regulations in accordance with Q&A-5(a) of such final regulations.

If it is ultimately determined (by IRS private letter ruling or closing
agreement, court decision or otherwise) that your Total Payments were reduced by
too much or by too little in order to accomplish the purpose of this
Section 6(i), you and the Company shall promptly cooperate to correct such
underpayment or overpayment in a manner consistent with the purpose of this
Section 6(i).

 

9



--------------------------------------------------------------------------------

7. Your Obligations to the Company in Connection With Your Termination

(a) General Effect. This Section 7 applies during your employment and for some
time after your employment ends. This Section uses the following defined terms:

“Competitive Enterprise” means any business enterprise that either (1) engages
in any activity that competes anywhere with any activity that the Company or any
of its subsidiaries is then engaged in or (2) holds a 10% or greater equity,
voting or profit participation interest in any enterprise that engages in such a
competitive activity.

“Client” means any client or prospective client of the Group to whom you
provided services, or for whom you transacted business, or whose identity became
known to you in connection with your relationship with or employment by the
Company.

“Proprietary Information” means confidential or proprietary information,
knowledge or data concerning (1) the Group’s businesses, strategies, operations,
financial affairs, organizational matters, personnel matters, budgets, business
plans, marketing plans, studies, policies, procedures, products, ideas,
processes, software systems, trade secrets and technical know-how, (2) any other
matter relating to the Company and (3) any matter relating to clients of the
Group or other third parties having relationships with the Group. Proprietary
Information includes (1) information regarding any aspect of your tenure as an
employee of the Group or the termination of your employment, (2) the names,
addresses, and phone numbers and other information concerning clients and
prospective clients of the Group, (3) investment techniques and trading
strategies used in, and the performance records of, client accounts or other
investment products, and (4) information and materials concerning the personal
affairs of employees of the Group. In addition, Proprietary Information may
include information furnished to you orally or in writing (whatever the form or
storage medium) or gathered by inspection, in each case before or after the date
of this Agreement. However, Proprietary Information does not include information
(1) that was or becomes generally available to you on a non-confidential basis,
if the source of this information was not reasonably known to you to be bound by
a duty of confidentiality, or (2) that was or becomes generally available to the
public, other than as a result of a disclosure by you, directly or indirectly.

“Solicit” means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.

(b) Your Importance to the Company and the Effect of this Section 7. You
acknowledge that:

(1) In the course of your involvement in the Group’s activities, you will have
access to Proprietary Information and the Group’s client base and will profit
from the goodwill associated with the Group. On the other hand, in view of your
access to Proprietary Information and your importance to the Company, if you
compete with the Company or any of its subsidiaries for some time after your
employment, the Company and its subsidiaries will likely suffer significant
harm. In return for the benefits you will receive from the Company and to induce
the Company to enter into this Agreement, and in light of the potential harm you
could cause the Company, you agree to the provisions of this Section 7. The
Company would not have entered into this Agreement if you did not agree to this
Section 7.

(2) This Section 7 limits your ability to earn a livelihood in a Competitive
Enterprise and your relationships with Clients. You acknowledge, however, that
complying with this Section 7 will not result in severe economic hardship for
you or your family.

(c) Use, Disclosure and Return of Proprietary Information. You will obtain or
create Proprietary Information in the course of your involvement in the Group’s
activities and may already have Proprietary Information. You agree that the
Proprietary Information is the exclusive property of the Group, and you agree to
use and disclose Proprietary Information, both during and after termination of
your employment, only for the Group’s benefit and in accordance with any
restrictions placed on its use or disclosure by the Group. In addition, nothing
in

 

10



--------------------------------------------------------------------------------

this Agreement will operate to weaken or waive any rights the Company may have
under statutory or common law, or any other agreement, to the protection of
trade secrets, confidential business information and other confidential
information. When your employment terminates, you agree to return to the Company
all Proprietary Information, including all notes, mailing lists, rolodexes and
computer files that contain any Proprietary Information.

(d) Non-Competition. During your employment and for the 24-month period
following termination of your employment for any reason (the “Restricted
Period”), you will not directly or indirectly:

(1) hold a 2% or greater equity, voting or profit participation interest in a
Competitive Enterprise; or

(2) associate (including as a director, officer, employee, partner, consultant,
agent or advisor) with a Competitive Enterprise and in connection with your
association engage, or directly or indirectly manage or supervise personnel
engaged, in any activity:

(A) that is substantially related to any activity that you were engaged in,

(B) that is substantially related to any activity for which you had direct or
indirect managerial or supervisory responsibility, or

(C) that calls for the application of specialized knowledge or skills
substantially related to those used by you in your activities;

in each case, for the Group at any time during your employment.

(e) Non-Solicitation of Clients. Until the end of the Restricted Period, you
will not attempt to:

(1) Solicit any Client to transact business with a Competitive Enterprise or to
reduce or refrain from doing any business with the Group,

(2) transact business with any Client that would cause you to be a Competitive
Enterprise or to reduce or refrain from doing any business with the Group, or

(3) interfere with or damage any relationship between the Group and a Client.

(f) Non-Solicitation of Company Employees. Until the end of the Restricted
Period, you will not attempt to Solicit anyone who is then an employee of the
Group (or who was an employee of the Group within the prior six months) to
resign from the Group or to apply for or accept employment with any Competitive
Enterprise. For the avoidance of doubt, it shall not be a violation of this
Section 7(f) for you to Solicit any employees of the Group through a
non-targeted general advertisement or to provide references for any employees of
the Group.

(g) Notice to New Employers. Before you either apply for or accept employment
with any other person or entity while any of Section 7(d), (e) or (f) is in
effect, you will provide the prospective employer with written notice of the
provisions of this Section 7 and will deliver a copy of the notice to the
Company.

8. Effect on Other Agreements.

This Agreement is the entire agreement between you and the Company with respect
to the relationship contemplated by this Agreement and supersedes any earlier
agreement, written or oral, with respect to the subject matter of this
Agreement, including the Prior Agreement other than Section 3(c) of the Prior
Agreement and such other Sections and Sub-Sections of the Prior Agreement as are
necessary to give effect to Sections 3(c) (including, but not limited to,
Section 3(f) and the definition of “Cause” in Section 5(d)(1) and “Good Reason”
in Section 5(e)(1)). In entering into this Agreement, no party has relied on or
made any representation, warranty, inducement, promise or understanding that is
not in this Agreement. This Agreement shall have no effect on any equity award
agreements with respect to grants made to you prior to the Effective Date,
including without limitation pursuant to Section 3(c) of the Prior Agreement,
which shall continue to be governed by their terms.

 

11



--------------------------------------------------------------------------------

9. Assignment/Successor.

(a) Assignment by You. You may not assign this Agreement without the Company’s
consent. Also, except as required by law, your right to receive payments or
benefits under this Agreement may not be subject to execution, attachment, levy
or similar process.

(b) Successor in Interest. In the event of a Change in Control or other
reorganization of the Company, the provisions of this Agreement shall be binding
upon and inure to the benefit of the entity surviving or resulting from such
Change in Control or reorganization. The Company shall require such surviving
entity to assume and agree (in writing) to perform this Agreement in the same
manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place.

10. Disputes.

(a) Employment Matter. This Section 10 applies to any controversy or claim
between you and the Company arising out of or relating to or concerning this
Agreement or any aspect of your employment with the Company or the termination
of that employment (together, an “Employment Matter”).

(b) Mandatory Arbitration. Subject to the provisions of this Section 10, any
Employment Matter will be finally settled by arbitration in the County of New
York administered by the American Arbitration Association under its Commercial
Arbitration Rules then in effect.

(c) Limitation on Damages. You and the Company agree that there will be no
punitive damages payable as a result of any Employment Matter and agree not to
request punitive damages.

(d) Injunctions and Enforcement of Arbitration Awards. You or the Company may
bring an action or special proceeding in a state or federal court of competent
jurisdiction sitting in the County of New York to enforce any arbitration award
under this Section 10. Also, the Company may bring such an action or proceeding,
in addition to its rights under this Section 10 and whether or not an
arbitration proceeding has been or is ever initiated, to temporarily,
preliminarily or permanently enforce any part of Section 7. You agree that
(1) your violating any part of Section 7 would cause damage to the Group that
cannot be measured or repaired, (2) the Company therefore is entitled to an
injunction, restraining order or other equitable relief restraining any actual
or threatened violation of those Sections, (3) no bond will need to be posted
for the Company to receive such an injunction, order or other relief, (4) no
proof will be required that monetary damages for violations of those Sections
would be difficult to calculate and that remedies at law would be inadequate and
(5) the General Counsel of the Company is irrevocably appointed as your agent
for service of process in connection with any such action or proceeding (the
General Counsel will promptly advise you of any such service of process).

(e) Jurisdiction and Choice of Forum. You and the Company irrevocably submit to
the exclusive jurisdiction of any state or federal court located in the County
of New York over any Employment Matter that is not otherwise arbitrated or
resolved according to this Section 10. This includes any action or proceeding to
compel arbitration or to enforce an arbitration award. Both you and the Company
(1) acknowledge that the forum stated herein has a reasonable relation to this
Agreement and to the relationship between you and the Company and that the
submission to the forum will apply even if the forum chooses to apply non-forum
law, (2) waive, to the extent permitted by law, any objection to personal
jurisdiction or to the laying of venue of any action or proceeding covered by
this subsection in the forum stated herein, (3) agree not to commence any such
action or proceeding in any forum other than the forum stated in this subsection
and (4) agree that, to the extent permitted by law, a final and non-appealable
judgment in any such action or proceeding in any such court will be conclusive
and binding on you and the Company. However, nothing in this Agreement precludes
you or the Company from bringing any action or proceeding in any court for the
purpose of enforcing the provisions of this Section 10.

 

12



--------------------------------------------------------------------------------

(f) Waiver of Jury Trial. To the extent permitted by law, you and the Company
waive any and all rights to a jury trial with respect to any Employment Matter.

(g) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York applicable to contracts made
and to be performed entirely within that State.

(h) Costs. You and the Company shall each pay its own legal fees and expenses
incurred as a result of any Employment Matter; provided however, that the
Company will reimburse you for the reasonable legal fees of your counsel (i) to
the extent that you prevail on any material issue in dispute or (ii) if the
dispute occurs within two (2) years following a Change in Control as long as you
are not acting in bad faith; provided, further, that the Company shall reimburse
you for the reasonable legal fees of your counsel in connection with the
preparation of this Agreement in an amount not to exceed $25,000 (for which you
shall submit a bill promptly following the date hereof and which the Company
shall reimburse no later than December 31, 2014).

11. General Provisions.

(a) Construction.

(1) References to the following terms have the meanings stated:

(A) To Sections are to sections of this Agreement unless otherwise stated.

(B) To any contract (including this Agreement) are to the contract as amended,
modified, supplemented or replaced from time to time.

(C) To any law, rule or regulation are to the statute, rule or regulation as
amended, modified, supplemented or replaced from time to time (and, in the case
of laws, include any rules and regulations promulgated under the statute) and to
any section of any law, rule or regulation include any successor to the section.

(D) To any governmental authority include any successor to the governmental
authority.

(E) To any plan include any programs, practices and policies.

(F) To any entity include any corporation, limited liability company,
partnership, association, business trust and similar organization and include
any governmental authority.

(G) To any affiliate of any entity are to any person or other entity directly or
indirectly controlling, controlled by or under common control with the first
entity.

(2) The various headings in this Agreement are for convenience of reference only
and in no way define, limit or describe the scope or intent of any provisions or
Sections of this Agreement.

(3) Unless the context requires otherwise, (A) words describing the singular
number include the plural and vice versa, (B) words denoting any gender include
all genders and (C) the words “include”, “includes” and “including” will be
deemed to be followed by the words “without limitation.”

(4) It is your and the Company’s intention that this Agreement not be construed
more strictly with regard to you or the Company.

(b) Withholding. You and the Company will treat all payments to you under this
Agreement as compensation for services. Accordingly, the Company may withhold
from any payment any taxes that are required to be withheld under any law, rule
or regulation.

 

13



--------------------------------------------------------------------------------

(c) Severability. If any provision of this Agreement is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (1) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (2) the remainder of this Agreement will
not be affected. In particular, if any provision of Section 7 is so found to
violate law or be unenforceable because it applies for longer than a maximum
permitted period or to greater than a maximum permitted area, it will be
automatically amended to apply for the maximum permitted period and maximum
permitted area.

(d) No Set-off or Mitigation. Your and the Company’s respective obligations
under this Agreement will not be affected by any set-off, counterclaim,
recoupment or other right you or any member of the Group may have against each
other or anyone else. You do not need to seek other employment or take any other
action to mitigate any amounts owed to you under this Agreement, and those
amounts will not be reduced if you do obtain other employment (except as this
Agreement specifically states).

(e) Notices. All notices, requests, demands and other communications under this
Agreement must be in writing and will be deemed given (1) on the business day
sent, when delivered by hand or facsimile transmission (with confirmation)
during normal business hours, (2) on the business day after the business day
sent, if delivered by a nationally recognized overnight courier or (3) on the
third business day after the business day sent if delivered by registered or
certified mail, return receipt requested, in each case to the following address
or number (or to such other addresses or numbers as may be specified by notice
that conforms hereto:

If to you, to the most recent address on file with the Company.

If to the Company:

Voya Financial, Inc.

230 Park Avenue

13th Floor

New York, N.Y. 10169

Attention: Bridget M. Healy, EVP and Chief Legal Officer

Facsimile: 212-309-8364

(f) Consideration. This Agreement is in consideration of the mutual covenants
contained in it. You and the Company acknowledge the receipt and sufficiency of
the consideration to this Agreement and intend this Agreement to be legally
binding.

(g) Amendments and Waivers. Any provision of this Agreement may be amended or
waived but only if the amendment or waiver is in writing and signed, in the case
of an amendment, by you and the Company or, in the case of a waiver, by the
party that would have benefited from the provision waived. Except as this
Agreement otherwise provides, no failure or delay by you or the Company to
exercise any right or remedy under this Agreement will operate as a waiver, and
no partial exercise of any right or remedy will preclude any further exercise.

(h) Third Party Beneficiaries. This Agreement will be binding on, inure to the
benefit of and be enforceable by the parties, your heirs and personal
representatives and the Company’s successors and assigns. This Agreement does
not confer any rights, remedies, obligations or liabilities to any entity or
person other than you and the Company, your heirs and personal representatives
and the Company’s permitted successors and assigns.

(i) Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Code and the regulations and guidance promulgated thereunder
(“Section 409A of the Code”) and shall in all respects be administered in
accordance with Section 409A of the Code. In the event that any provision of
this Agreement or other agreement or award referenced herein is mutually agreed
by the parties to be in violation of Section 409A of the Code, the parties shall
cooperate reasonably to attempt to amend or modify this Agreement (or other
agreement or award) in order to avoid a violation of Section 409A of the Code
while attempting to preserve the economic intent of the applicable provision.
Notwithstanding anything to the contrary in this Agreement or elsewhere, if you
are a “specified employee” as determined pursuant to Section 409A of the Code as
of the date of your “separation from service” (within the meaning of Treas. Reg.
1.409A-1(h)) and if any payment or benefit

 

14



--------------------------------------------------------------------------------

provided for in this Agreement or otherwise both (x) constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code and (y) cannot be
paid or provided in the manner otherwise provided without subjecting you to
“additional tax”, interest or penalties under Section 409A of the Code, then any
such payment or benefit that is payable during the first six months following
your “separation from service” shall be paid or provided to you in a cash
lump-sum on the first business day of the seventh calendar month following the
month in which your “separation from service” occurs. Any payment or benefit due
upon a termination of your employment that represents a “deferral of
compensation” within the meaning of Section 409A of the Code shall only be paid
or provided to you upon a “separation from service”. For purposes of this
Agreement, all rights to payments and benefits hereunder will be treated as
rights to receive a series of separate payments and benefits to the fullest
extent allowed by Section 409A of the Code and each installment of any amount to
be paid in two or more installments shall be treated as a separate payment for
purposes of Section 409A of the Code. Except as otherwise expressly provided
herein, to the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement is determined to be subject to Section 409A of the
Code, the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other taxable year (except for any
life-time or other aggregate limitation applicable to medical expenses), in no
event shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which you incurred such expenses, and in no event
shall any right to reimbursement or the provision of any in-kind benefit be
subject to liquidation or exchange for another benefit.

(j) Counterparts; Effective Date. This Agreement may be executed in
counterparts, each of which will constitute an original and all of which, when
taken together, will constitute one agreement. This Agreement is entered into as
of the date hereof, and shall be deemed effective as of the Effective Date.

[The next page is the signature page.]

 

15



--------------------------------------------------------------------------------

Very truly yours,

VOYA FINANCIAL., INC.

By:   /s/ J. Barry Griswell Name:   J. Barry Griswell Title:  

Chairman of the Compensation and

Benefits Committee of the Board of

Directors

AGREED AND ACKNOWLEDGED:

 

/s/ Rodney O. Martin, Jr.

Rodney O. Martin, Jr., Chairman and Chief

    Executive Officer

 

16



--------------------------------------------------------------------------------

Appendix I

Retirement Equity Vesting Examples

Assumptions

 

  1. Grants are made on March 1 of each year

 

  2. The PSU performance period begins on January 1 and we have used a 36 month
calendar years cycle for vesting pro-rating (from January 1-December 31)

 

  3. The RSU vesting is on the anniversary of the grant, with full vesting after
36 months from grant

 

  4. The 2015 PSU grants has two tranches—a third with a two-year performance
period and two-thirds with a three year performance period; subsequent PSU
grants have a three-year performance period

 

  5. Percentages are rounded to the closest whole number

Example #1: Retirement on June 30, 2015

 

Type of Grant

  

Portion of Total Award

   Vesting %  

Comments

2015 PSU Grant (55% of LTI)

       

Tranche 1

   33% of PSUs    100%   6 months service from start of performance period plus
24 additional months = 30 months on a 24 month cycle, so award is fully vested

Tranche 2

   67% of PSUs    0%   6 months service plus 24 additional months = 30 months on
a 36 month cycle, so award does not vest

Total 2015 PSU Grant

      33%   Weighted average of two tranches

2015 RSUs (45% of LTI)

       

Tranche 1

   33% of RSUs    100%   4 months service from grant date plus 24 months = 28
months on a 12 month cycle, so fully vested

Tranche 2

   33% of RSUs    100%   4 months service from grant date plus 24 months = 28
months on a 24 month cycle, so fully vested

Tranche 3

   33% of RSUs    0%   4 months service from grant date plus 24 months = 28
months on a 36 month cycle, so does not vest

Total 2015 RSU Grant

      67%   Weighted average of three tranches

 

Appendix I - 1



--------------------------------------------------------------------------------

Example #2: Retirement on June 30, 2016

 

Type of Grant

  

Portion of Total Award

   Vesting %  

Comments

2015 PSU Grant (55% of annual LTI)

       

Tranche 1

   33% of PSUs    100%   18 months service from start of performance period plus
24 additional months = 42 months on a 24 month cycle, so award is fully vested

Tranche 2

   67% of PSUs    100%   18 months service plus 24 additional months = 42 months
on a 36 month cycle, so award is fully vested

Total 2015 PSU Grant

      100%   Weighted average of two tranches

2015 RSUs (45% of annual LTI)

       

Tranche 1

   33% of RSUs    100%   16 months service from grant date with 12 month
vesting, so this tranche would have already vested

Tranche 2

   33% of RSUs    100%   16 months service from grant date plus 24 months = 40
months credit on a 24 month cycle, so fully vested

Tranche 3

   33% of RSUs    100%   16 months from grant date plus 24 months = 40 months on
a 36 month cycle, so fully vested

Total 2015 RSU Grant

      100%   Weighted average of three tranches

2016 PSU Grant (55% of LTI)

      0%   6 months service from start of performance period plus 24 months = 30
months on a 36 month cycle, so not vested

2016 RSUs (45% of LTI)

       

Tranche 1

   33% of RSUs    100%   4 months service from grant date plus 24 months = 28
months on a12 month cycle, so fully vested

Tranche 2

   33% of RSUs    100%   4 months service from grant date plus 24 months = 28
months on a 24 month cycle, so fully vested

Tranche 3

   33% of RSUs    0%   4 months service from grant date plus 24 months = 28
months on a 36 month cycle, so does not vest

Total 2016 RSU Grant

      67%   Weighted average of three tranches

 

Appendix I - 2



--------------------------------------------------------------------------------

Example #3: Retirement on June 30, 2017

 

Type of Grant

  

Portion of Total Award

   Vesting %  

Comments

2015 PSU Grant (55% of annual LTI)

       

Tranche 1

   33% of PSUs    100%   Would have already vested on March 1, 2017

Tranche 2

   67% of PSUs    100%   30 months of service from start of performance period
plus 24 additional months = 54 months on a 36 month cycle, so award fully vests

Total 2015 PSU Grant

      100%   Weighted average of two tranches

2015 RSUs (45% of annual LTI)

       

Tranche 1

   33% of RSUs    100%   Would have already vested on March 1, 2016

Tranche 2

   33% of RSUs    100%   Would have already vested on March 1, 2017

Tranche 3

   33% of RSUs    100%   28 months of service from grant date plus 24 additional
months = 52 months on a 36 month cycle, so award fully vests

Total 2015 RSU Grant

      100%   Weighted average of three tranches

2016 PSU Grant (55% of LTI)

      100%   18 months service from start of performance period plus 24 months =
42 months on a 36 month cycle, so fully vested

2016 RSUs (45% of LTI)

       

Tranche 1

   33% of RSUs    100%   Would have already vested on March 1, 2016

Tranche 2

   33% of RSUs    100%   16 months of service from grant date plus 24 additional
months = 40 months on a 24 month cycle, so fully vested

Tranche 3

   33% of RSUs    100%   16 months of service from grant date plus 24 additional
months = 40 months on a 36 month cycle, so fully vested

Total 2016 RSU Grant

      100%   Weighted average of three tranches

2017 PSU Grant (55% of LTI)

      83%   6 months of service from the start of the performance period plus 24
additional months = 30 months on a 36 month cycle = 79% vested (30/36)

2017 RSUs (45% of LTI)

       

Tranche 1

   33% of RSUs    100%   4 months service from grant date plus 24 additional
months = 28 months on a 12 month cycle, so fully vested

Tranche 2

   33% of RSUs    100%   4 months service from grant date plus 24 additional
months = 28 months on a 24 month cycle, so fully vested

Tranche 3

   33% of RSUs    78%   4 months of service from grant date plus 24 additional
months = 28 months on a 36 month cycle, so 78% vested (28/36)

Total 2016 RSU Grant

      93%   Weighted average of three tranches

 

Appendix I - 3



--------------------------------------------------------------------------------

ANNEX A

RELEASE AGREEMENT

In exchange for good and valuable consideration, including for receiving payment
of separation benefits pursuant to your Employment Agreement as of December [ ],
with Voya Financial, Inc. (the “Agreement”), less applicable taxes and
withholdings, you agree to release certain claims that you may have against Voya
Financial, Inc. (“Company”) and its affiliates and agents as set forth below.

By signing this Release Agreement (“Release”), you give up important rights, and
we recommend that you discuss it with your attorney. Even if you choose not to
discuss it with your attorney, you must review the Release carefully, and make
sure that you understand the meaning and the effect of the language.

1. In consideration of the receipt of the separation payments and benefits under
Section 6 of the Agreement, the receipt and sufficiency of which is hereby
acknowledged, I, Rodney O. Martin, Jr., for and on behalf of myself, my
descendants, dependents, heirs, executors, administrators, trustees, legal
representatives and permitted assigns (“Employee Releasors”) fully and
completely waive, release and acquit the Company and its past, present and
future parents, subsidiaries and affiliates and each of their respective
predecessors, successors and assigns, shareholders, directors, officers,
partners, members, managers, employees, trustees (in their official and
individual capacities), representatives and agents, agents and consultants,
independent contractors, attorneys and advisers, and each of their respective
affiliates, successors and assigns (collectively, the “Employer Releasees”),
jointly and severally, from any and all claims, known or unknown, which the
Employee Releasors have or may have against any of the Employer Releasees
arising on or prior to the date of execution of this Release and any and all
liability which any of the Employer Releasees may have to Employee Releasors,
whether denominated claims, demands, causes of action, complaints, obligations,
damages, or liabilities arising from any and all bases, however, denominated,
including but not limited to, the Age Discrimination in Employment Act (“ADEA”),
the Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, Title VII of the United States Civil Rights Act of 1964, 42 U.S.C. § 1981,
the Equal Pay Act, the Employee Retirement Income Security Act (“ERISA”), the
Worker Adjustment and Retraining Notification Act (“WARN”), the Fair Labor
Standards Act, Federal Civil Rights Acts, the New York State Human Rights Law,
including N.Y. Exec. Law § 296, the New York City Human Rights Law, including §
8-107 of the Administration Code and Charter of New York City, the New York
Labor Law, any other federal, state or local law and any workers’ compensation
or disability claims under any such laws, and all contract and quasi-contract
claims, claims for promissory estoppel or detrimental reliance, claims for
wages, bonuses, incentive compensation and severance allowances or entitlements,
all claims for fraud, slander, libel, defamation, disparagement, intentional or
negligent infliction of emotional distress, personal injury, negligence, breach
of any implied covenant of good faith and fair dealing or any other claim for
damages or injury of any kind whatsoever, and all claims for monetary recovery,
including, without limitation, attorneys’ fees, experts’ fees, medical fees or
expenses, costs and disbursements. This Release relates solely to claims arising
from my relationship with the Company (and any predecessor or successor of the
Company) as an employee or a director or as a result of the termination of any
such relationship. I further agree that I have not and will not file or, to the
best of my ability, permit to be filed by an Employee Releasor or other person
on my behalf any such claim. Notwithstanding the preceding sentence or any other
provision of this Release, this Release is not intended to interfere with my
right to file a charge with the Equal Employment Opportunity Commission (the
“EEOC”) in connection with any claim I believe I may have against the Company
(or any predecessor or successor of the Company). However, by executing this
Release, I hereby waive the right to recover in any proceeding I may bring
before the EEOC or any state or local civil or human rights commission or in any
proceeding brought by the EEOC or any state or local civil or human rights
commission on my behalf. In addition, this Release is not intended to interfere
with my right to challenge that my waiver of any and all ADEA claims pursuant to
this Release is a knowing and voluntary waiver, notwithstanding my specific
representation that I have entered into this Release knowingly and voluntarily.
This Release is for any relief, no matter how denominated, including, but not
limited to, injunctive relief, wages, penalties, back pay, front pay,
compensatory damages, or punitive damages. This Release covers any actions,
omissions, conduct, behavior, or events occurring prior to the date of my
execution of this Release. This Release shall not apply to any obligation of the
Company pursuant to this Release or the Agreement, any rights in the nature of
indemnification or director and officers liability insurance coverage which I
may have with respect to claims against the Company or its past, current or
future affiliates relating to or arising out of my employment with the Company,
any claims as a shareholder of the Company, or any vested benefit to which I am
entitled under any employee benefit plans or to which I may be entitled by law.

 

Annex A-1



--------------------------------------------------------------------------------

2. I understand that this Release does not constitute any admission by the
Company of liability or wrongdoing of any kind or of violation of any laws or
regulations. I have entered into this Release voluntarily.

3. I acknowledge that the payment(s) will be made within the time frames set
forth in the Agreement.

4. To the extent not publicly disclosed pursuant to a legally required filing, I
agree to hold and maintain the terms of the payment to me of my separation
amounts and benefits in confidence and not disclose them to any third party,
except that I may disclose the same to my spouse and to my legal and financial
advisors for purposes of obtaining professional assistance, and as otherwise
required by law, regulatory or governmental authority or as reasonably
appropriate in connection with any legal dispute. I and the Company understand
and agree that confidentiality is a material term of the payment and this
Release.

5. By my signature below, I acknowledge that I have read and fully understand
and accept the terms of this Release. I represent and agree that my signature is
freely, voluntarily, and knowingly given. I also acknowledge that I have been
provided a full opportunity to review and reflect on the terms of this Release.
I intend this Release to be legally binding. I understand that by executing this
Release I am giving up certain rights which I (and any Employee Releasor) may
have to sue or assert a claim against any of the Employer Releasees based on any
acts or omissions of the Employer Releasees up to the date of the signing of
this Release. I further acknowledge that I have not been forced, coerced,
subjected to duress or pressured in any manner whatsoever to sign this Release.

6. I understand and acknowledge that I am being advised by the Company to
consult with an attorney prior to signing this Release and have done so to the
extent I have deemed it necessary. My decision whether to sign this Release is
my own voluntary decision made with full knowledge that the Company has advised
me to consult with an attorney. I acknowledge that I have considered the terms
of this Release before I sign it.

7. I understand and acknowledge that I have received good and valuable
consideration in exchange for my execution of this Release.

8. I acknowledge that I have been given at least twenty-one (21) days to
consider the terms of this Release. I represent that I have consulted with an
attorney to the extent that I deemed necessary prior to executing this Release.
If I sign the Release before the end of the twenty-one (21) day period, it is
because I have voluntarily and knowingly decided to do so. I further acknowledge
that I have received good and valuable consideration in exchange for my
execution of this Release.

9. I may rescind this Release within seven (7) days from the date that I execute
this Release, and this Release will not become effective or enforceable until
after the seven (7) day rescission period has expired. If I choose to rescind
this Release, I must deliver, by hand or by mail, a written rescission notice to
the Executive Vice President and Chief Legal Officer, Voya Financial, Inc. Legal
Services at 230 Park Avenue, 13th Floor, New York, New York 10169, Fax No.
(212) 309-8364, which must be received no later than 5:00 p.m., E.S.T. on the
seventh (7th) day following the date of my execution of this Release. This
Release will become effective upon the eighth (8th) day following the date I
execute this Release, unless rescinded by me in accordance with the provisions
of this Paragraph. If delivered by mail, the rescission must be: (1) postmarked
within the seven day period; (2) sent to the above address; and (3) sent by
certified mail return receipt requested. If the Release is rescinded, I am not
eligible for any of the severance payments and benefits under the Agreement
described above in this Release.

10. Disputes. I agree that Section 10 of the Employment Agreement shall apply to
any controversy or claim between me and the Company arising out of or relating
to or concerning this Release and such controversy or claim shall be treated as
an “Employment Matter” (as defined therein) for purposes of such Section.

12. Severability. I agree that the provisions of this Release are severable and
if any part of this Release is found to be unenforceable, or otherwise invalid
by any court of competent jurisdiction, the other provisions of this Release
will remain in full force and effect. Any provision of this Release held invalid
or unenforceable only in part or degree will remain in full force and effect to
the extent not held invalid or unenforceable.

 

Annex A-2



--------------------------------------------------------------------------------

13. Entire Agreement. I agree that this Release and the Agreement encompass the
entire agreement between the parties relating to the cessation of Employee’s
services to the Company. Employee acknowledges that he has not relied on any
representations, promises, or agreements of any kind except those expressly set
forth in this Release and the Agreement.

 

 

 

   

 

Name     Date Voya Financial, Inc.      

 

   

 

Name     Date

 

Annex A-3



--------------------------------------------------------------------------------

ANNEX B

RELEASE AGREEMENT

1. Pursuant to this Release Agreement, on behalf of itself, its past, present
and future parents, subsidiaries and affiliates and each of their respective
predecessors, successors and assigns, shareholders, directors, officers,
partners, members, managers, employees, trustees (in their official and
individual capacities), representatives and agents, agents and consultants,
independent contractors, attorneys and advisers, and each of their respective
affiliates, successors and assigns (collectively, the “Employer Releasors”),
Voya Financial, Inc. (the “Company”) hereby fully and completely waives,
releases and acquits Rodney O. Martin, Jr. (the “Employee”), his descendants,
dependents, heirs, executors, administrators, trustees, legal representatives
and permitted assigns and (collectively, the “Employee Releasees”), jointly and
severally, from any and all claims, known or unknown, which the Employer
Releasors have or may have against any of the Employee Releasees arising on or
prior to the date of execution of this Release and any and all liability which
any of the Employee Releasees may have to the Employer Releasors, whether
denominated claims, demands, causes of action, complaints, obligations, damages,
or liabilities, arising solely from the Employee’s relationship with the Company
(and any predecessor or successor of the Company) as an employee or a director
or as a result of the termination of any such relationship. This Release
Agreement shall not apply to any obligation of the Employee pursuant to
Section 7 of his Employment Agreement as of December [ ], 2014, with the Company
(the “Agreement”), any claims arising out of any fraud established to have been
committed by the Employee in connection with the conduct of the business of the
Company or any of rights or obligations of the Company to recoup any
compensation paid by the Company or any of its affiliates at any time to the
Employee to the extent such recoupment is required by applicable law or listing
standards (including any Company policy implementing such listing standards).

2. The Company understands that this Release Agreement does not constitute any
admission by the Employee of liability or wrongdoing of any kind or of violation
of any laws or regulations.

3. To the extent not publicly disclosed pursuant to a legally required filing,
the Company agrees to hold and maintain the terms of the payment to the Employee
of the Employee’s separation amounts and benefits under the Agreement in
confidence and not disclose them to any third party, except that it may disclose
the same to its legal and financial advisors for purposes of obtaining
professional assistance, and as otherwise required by law, regulatory or
governmental authority or as reasonably appropriate in connection with any legal
dispute. The Company and the Employee understand and agree that confidentiality
is a material term of the payment and this Release.

4. Disputes. The Company agrees that Section 10 of the Employment Agreement
shall apply to any controversy or claim between it and the Employee arising out
of or relating to or concerning this Release and such controversy or claim shall
be treated as an “Employment Matter” (as defined therein) for purposes of such
Section.

5. Severability. The Company agrees that the provisions of this Release
Agreement are severable and if any part of this Release Agreement is found to be
unenforceable, or otherwise invalid by any court of competent jurisdiction, the
other provisions of this Release Agreement will remain in full force and effect.
Any provision of this Release Agreement held invalid or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

 

Voya Financial, Inc.      

 

   

 

Name     Date  

 

   

 

Name     Date

 

Annex B-1